DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdraws Provisional Double-Patenting Rejection
Applicant has prepared and filed the terminal disclaimer (TD) to overcome a provisional rejection based on a non-statutory double patenting ground. The terminal disclaimer (TD) has been approved on 06/17/2022.  
Examiner withdraws the previously made Provisional Double-Patenting Rejection.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Christopher Mayle (Reg. No. 72,954) on 06/15/20222. 

The application has been amended as follows: 
Please cancel the claims  1-20.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to FIREARM DETECTION SYSTEM AND METHOD.

[2]	Prior art was found and applied in the previous actions. In consideration of the amended claims, the features are found or suggested in the prior arts applied. Kumhyr (US20040001142A1),  CHAMBERLIN et al. (US20190317974A1), Dietl (US20110029009A1)  and  Noland et al. (US20160232774A1) each discloses a different claim limitations of claim 21 which has integrated claim limitations of claim 1, claim 3 and claim 9 (See office action mailed on 01/14/2022). However, in consideration as whole there is no strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. Further, Applicant has prepared and filed the terminal disclaimer to overcome a provisional rejection based on a non-statutory double patenting ground. Terminal Disclaimer has been approved on 06/17/2022.

[3]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

[4]	Claims 21 is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488